PER CURIAM.
In affirming summary judgment for the defendant, the Court of Appeals said that it could not find defendant was estopped from asserting the statute of limitation defense “[w]ithout evidence that defendant had an affirmative duty to seek judicial approval of the settlement.” Boomer v. Caraway, 116 N.C. App. 723, 726, 449 S.E.2d 215, 218 (1994). We disavow this language to the extent that it suggests *187that the question of who has the duty to seek judicial approval of a settlement is one involving the presentation of evidence rather than a question of law. In all other respects, we agree with the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is affirmed.
AFFIRMED.